DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/33815 filed 22 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/421,665 filed on 14 November 2016 and 62/339,182, filed on 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 20 May 2016.   
Status of the Claims
This action is in response to the claim set filed on 31 July 2019. Claims 1-198 are cancelled by the applicant.  Claims 199-213 are new and are under current examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 November 2018 and 3 January 2020 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Objection to the Specification and Drawings
The drawings and/or specification are objected to for the following reason(s): There is an error in either the drawing(s) submitted (19 November 2018) and/or to the brief description of the drawing(s) provided in the specification on p. 6 (clean copy filed 4 March 2021). Figure 14 
Appropriate correction is required.
Objection to the Claims
Claim 199 is objected to because of the following informalities: The claim recites “wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 protein.” The recited “protein” in the singular, is possibly just a typo; otherwise, “protein” introduces ambiguity and indefiniteness into the claim along with the “and/or”. Two vectors each encoding a different protein require at least two regulatory sequences, i.e. promoters (one for each, even if it is the same promoter for each vector). 
Claim 203 is objected to because of the following informalities: The claim recites “SEQ ID:114” in line 3 the reference to the sequence is not correctly formatted in regard to CFR 1.821(d) specifications which state: 
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 212 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 212 recites “wherein the age-related condition is selected from the group consisting of fibrosis in the heart or kidney, obesity, and aging.” It is noted that the "wherein the age-related condition is selected from the group consisting of fibrosis in the heart or kidney, obesity, and aging" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the disease targeted for therapy. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Claim 212 recites an intended use for age-related conditions selected from fibrosis in the heart or kidney, obesity, and aging. Recitation of an intended use for specific disease(s) does not further limit the structural elements of the base claim 199. Thus, claim 212 fails to further limit the subject matter of the claim(s) upon which it depends (see MPEP §2114).
In anticipation of applicant’s response the examiner would like to bring to the applicant’s attention, MPEP 608.01(m): When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75 as being a substantial duplicate of the allowed claim. Note however, that court decisions have confirmed applicant’s right to restate (i.e., by plural claiming) the invention in a reasonable number of ways. Indeed, a mere difference in scope between claims has been held to be enough. Form paragraphs 7.05.05 and 7.05.06 may be used where duplicate claims are present in an application.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 203 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The claim recites a parenthetical option of an exemplary possible limitation i.e. a truncated SEQ ID: 114. The claim is thus indefinite in respect to the scope of the claim. 
Claim 203  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 203 recites “wherein the 3' untranslated region comprises a polyadenylation signal selected from the group consisting of WPRE, WPRE3, …” WPRE and WPRE3 are not polyadenylation signals but rather woodchuck hepatitis posttranscriptional regulatory element, p. 32 of Specification). Claim 203 is discordant in regard to the recitation of a polyadenylation signal.
Claim 207 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 207 recites the amino acid sequences set forth in SEQ ID NO: 17, 11, 10, or 5.
nucleotide sequence not an amino acid sequence. (Sequence Listing does not disclose what is encoded. Specification p. 83 discloses SEQ ID NO: 17 as a hEF1a promoter.) SEQ ID NO: 11 is an amino acid sequence; however, the Sequence Listing does not disclose the polypeptide, and specification p. 77 discloses SEQ ID NO: 11 as Fc Dog AA version. SEQ ID NO: 10 is a nucleotide sequence not an amino acid sequence. (Sequence Listing does not disclose what is encoded. Specification p. 77 discloses SEQ ID NO: 10 as Fc Dog.) SEQ ID NO: 5 is a nucleotide sequence not an amino acid sequence. (Sequence Listing does not disclose what is encoded. Specification p. 76 discloses SEQ ID NO: 5 as another version of sTGFβR2 with mouse/human secretion signal.) SEQ ID NOs: 5, 10-11 and 17 are discordant with the instant claim recitation “wherein the sTGFβR2 protein comprises at least 90% sequence identity to the amino acid sequences set forth in” SEQ ID NOs: 17 and 10-11.
Claim 209 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 209 recites “the amino acid sequence set forth in SEQ ID NO: 20 or 27.” SEQ ID NO: 20 is a nucleotide sequence not an amino acid sequence. (Specification p. 84 discloses SEQ ID NO: 20 as P2A.) SEQ ID NO: 27 is a nucleotide sequence not an amino acid sequence. (Specification p. 86 discloses SEQ ID NO: 27 as WPRE, which according to p. 32 is a woodchuck hepatitis posttranscriptional regulatory element.) SEQ ID NOs: 20 and 27 are discordant with the instant claim recitation “wherein the lg Fc domain comprises at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 20 or 27.”
Improper Markush Grouping Rejection
Claim 203 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 203 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: WPRE, WPRE3, and the polyadenylation (polyA) signals: SV40 late polyA signal, an HBG polyA signal, a Rabbit beta-globin polyA, Bovine bgpA, an ETC polyA signal, and a hybrid thereof do not share the same structure, they are not members of the same recognized physical or chemical class, and they are not functional equivalents of each other. WPRE and  WPREs and polyA signals do not share similar structure with one another. PolyA signals are a stretch of RNA comprising adenine bases (i.e. AAAAAAAAAAA). WPRE is a tripartite, DNA sequence that, when transcribed, creates a tertiary structure enhancing expression. The WPRE sequence depicted below is clearly not a stretch of adenine bases. WPRE sequence (retrieved 20 May 2021 from https://en.wikipedia.org/wiki/WHP_Posttranscriptional_Response_Element): 
5’AATCAACCTCTGGATTACAAAATTTGTGAAAGATTGACTGGTATTCTTAACTATGTTGCTCCTTTTACGCTATGTGGATACGCTGCTTTAATGCCTTTGTATCATGCTATTGCTTCCCGTATGGCTTTCATTTTCTCCTCCTTGTATAAATCCTGGTTGCTGTCTCTTTATGAGGAGTTGTGGCCCGTTGTCAGGCAACGTGGCGTGGTGTGCACTGTGTTTGCTGACGCAACCCCCACTGGTTGGGGCATTGCCACCACCTGTCAGCTCCTTTCCGGGACTTTCGCTTTCCCCCTCCCTATTGCCACGGCGGAACTCATCGCCGCCTGCCTTGCCCGCTGCTGGACAGGGGCTCGGCTGTTGGGCACTGACAATTCCGTGGTGTTGTCGGGGAAGCTGACGTCCTTTCCATGGCTGCTCGCCTGTGTTGCCACCTGGATTCTGCGCGGGACGTCCTTCTGCTACGTCCCTTCGGCCCTCAATCCAGCGGACCTTCCTTCCCGCGGCCTGCTGCCGGCTCTGCGGCCTCTTCCGCGTCTTCGCCTTCGCCCTCAGACGAGTCGGATCTCCCTTTGGGCCGCCTCCCCGCCTG-3’ 

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu
Claims 199-201, 206, 208, 210, and 212-213 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72), MORIN (WO2016065326A2; publ. 28 April 2016), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018), KIM (WO2016114633A1; PCT filed 15 January 2016; publ. 21 July 2016), Yata (Yata Y, et al. Hepatology; 2002 May 1;35(5):1022-30), Mehal (Mehal WZ, et al. Semin. Liver Dis.; 2015 May; 35(2):184-98), and Xu (Xu P, et al. Toxicology and Applied Pharmacology; 2016 Jan 1;290:43-53).
In regard to claim 199, Rabbani teaches that TGFβ1 binds to the TGFβ1 type II transmembrane receptor (TGFβR2) as the first step leading to activation of its signal transduction pathway that initiates post-radiation collagen deposition and fibrosis (Fig. 1 p. 564). Rabbani discloses a composition comprising a recombinant adenovirus vector encoding a soluble TGFβR2 (sTGFβR2) fusion protein operably linked to a regulatory element/promoter for expression of the (AdexTR-II-Fc), and demonstrates AdexTR-II-Fc–mediated reduction in tissue levels of active TGFβ1 and consequent amelioration of radiation-induced lung injury in rats 4 weeks following irradiation (Fig. 4, p. 568). Furthermore, Rabbani discusses the role of inhibitors of TGFβ1 in anti-fibrotic gene therapy applications and the use of sTGFβR2 in these gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2).
Thus Rabbani teaches a composition comprising a first viral vector comprising a first nucleic acid sequence encoding a sTGFβR2 protein (wherein the first nucleic acid (sequence) is operably linked to a regulatory sequence for expression of the sTGFβR2 protein) for use in ameliorating TGFβ-induced lung damage (including fibrosis) in a subject.
Rabbani does not teach a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein.
MORIN (WO2016065326A2) teaches an isolated nucleic acid encoding a modified FGF-21 polypeptide and an expression vector comprising an isolated nucleic acid encoding a modified FGF-21 polypeptide ([257] and claim 36) and provides a method of treating a disease associated with fibrosis comprising administering to a patient in need thereof an effective amount of a modified FGF-21 polypeptide or a composition comprising a modified FGF-21 ELLISON (US20140213512A1) and KIM (WO2016114633A1) who are directed to treating metabolic disorders with FGF21 and teach embodiments comprising AAV vectors encoding FGF21 (see ELLISON [0083] and claims 1-2, 4-5, 15-17, 19-20, and 28; and KIM [4], [7]-[8], [17], [85], [86]). 
Furthermore, MORIN also teaches that the method for treating a disease associated with fibrosis may further comprise administration of at least one other active agent to said patient, wherein said additional active agent may be contained in the same composition as said modified FGF-21 polypeptide or may be administrated separately, including embodiments where the additional active agent is an anti-fibrotic agent ([260], [278], [279]). 
Thus, MORIN, ELLISON and KIM teach viral vectors for expression of an FGF21 protein for therapeutic applications, and MORIN specifically teaches administration of FGF21 for antifibrotic therapies (including fibrosis that results from aging, liver fibrosis, and pulmonary fibrosis [262]) in combination with other anti-fibrotic agents. 
MORIN does not specifically teach co-administering sTGFβR2 as the anti-fibrotic agent.
	The instant application does not limit or strictly define age-related conditions and describes them broadly with respect to types of diseases, e.g. via exemplary age-related or other diseases or conditions including one or more of cardiovascular diseases, diabetes, atherosclerosis (p. 3) or by affected genes involved in an array of disorders (Table 1). 
As stated above, Rabbani discusses the role of inhibitors of TGFβ1, such as sTGFβR2, in anti-fibrotic gene therapy applications related to preventing and/or reducing fibrosis in kidneys, liver and lungs (p. 568 ¶3-6; p. 569 ¶1; p. 570 ¶2; see also Fig 1, p. 564) and thus teaches or suggests these applications.
Yata (2002) extended previous work in the area of TGF-antagonism in liver fibrogenesis by demonstrating that administration of soluble TGFβR2 (STR) effectively abrogates fibrogenesis in chronic liver injury models (p.1027 ¶2).
Mehal (2015) teaches combination therapy for effective antifibrotic strategy, offering targeting TGFβ1 as an example (p. 5 ¶3) and discloses that several strategies to block TGFβ1 
Xu (2016) teaches FGF-21 had anti-fibrosis effects in a hepatic fibrosis model induced by DMN. Xu demonstrated that administration of FGF-21 to mice decreased the extent of fibrosis and reduced expression of TGFβ (p. 50 ¶1 and Fig 7; FL = low dose, FH = high dose). FGF-21 exhibited in vivo antifibrotic effects that mitigated the liver fibrogenesis induced by DMN and modulated the TGFβ1/Smad signaling pathway. As their findings demonstrated that FGF-21 treatment attenuated hepatic fibrogenesis and was associated with a significant decrease in intrahepatic fibrogenesis, Xu concluded that their results provide evidence that FGF-21 may be an attractive agent for the treatment of liver fibrosis (Abstract and p. 52 ¶3). 
prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition or combination for that purpose – e.g., to treat liver fibrosis). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should also be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web /offices /dcom/ bpai/prec/ fd071925.pdf).

The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Thus, in view of the prior art cited above that demonstrates effective viral-vectored delivery of sTGFβR2 for treatment of liver fibrosis (Yata, Mehal, and Rabbani) (and/or lung fibrosis, as per Rabbani) and effective viral-vectored delivery of FGF21 for therapeutic applications including treatment of liver fibrosis (MORIN an Xu) (and/or lung fibrosis, as per MORIN), one of ordinary skill in the art would have found it obvious, before the time of filing the instant application, to provide a composition comprising a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second 
In regard to the further limitations of claims 200-201 and 213, KIM teaches expression of an FGF21-Fc gene (from the expression vector pAD15) operably linked to a human cytomegalovirus (CMV) promoter (instant c. 200-201) for promoting a continuous transcription (the CMV promoter is a constitutive promoter; instant c. 213) of a target gene in a mammalian cell and to 3’ untranslated region comprising a bovine growth hormone polyadenylation signal (instant c. 203) (see KIM, p. 1236 ¶3). ELLISON teaches that vectors expressing FGF21 can comprise or be associated with any suitable promoter, enhancer, and other expression-facilitating elements including CMV, EF1alpha, and CAG promoters and constitutive or inducible promoters [0079].
In regard to the further limitations of claims 200-203 and 213, Rabbani’s viral vector AdexTR-II-Fc comprises a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the sTGFβR2-Fc gene construct for expression of the sTGFβR2-Fc protein (instant c. 200-201, 213) and an SV40 polyadenylation element in the 3’UTR linked to the first nucleic acid (i.e. sTGFβR2) for RNA stability and expression in mammalian cells (p. 565 ¶; see also, Kumar R, et al. 2015).
In regard to the further limitation of claims 206 and 208, Rabbani teaches a human adenovirus vector comprising the fused human TGFβ1 type II receptor (TβR-II)-IgG1 Fc gene, i.e. 
In regard to the further limitation of claim 210, ELLISON teaches expression vectors comprising a liver specific promoter [0079].
In regard to the further limitation of claim 212, MORIN (FGF21) teaches treating fibrosis as a result of aging, including fibrosis of the heart and kidney [262]. Rabbani (sTGFβR2) teaches applications related to fibrosis of the kidney (p. 568 ¶3-4).

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu—Dai
Claims 199, 204-205 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (2003), MORIN (WO2016065326A2), ELLISON (US20140213512A1), KIM (WO2016114633A1), Yata (2002), Mehal (2015), and Xu (2016) as applied to claims 199, and further in view of Dai (Dai, J., & Rabie, A. Frontiers in Bioscience 2007; 12, 4280-7).
With regard to the base claim 199, Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu teach or obviate a composition comprising a first (adenovirus) viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein (Rabbani) and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein (KIM and ELLISON), 
Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu do not teach compositions comprising an AAV vector.
Dai teaches that the great shortcoming of adenoviral vectors is the stimulation of a significant host immune response whereas AAV vectors are a favorable choice with several major advantages including: (AAVs) efficiently infect dividing as well as non-dividing cells with a broad host range; provide long-term expression of therapeutic genes as they persists mostly in episomal or concatameric form but not as integrated into host chromosomal DNA; do not generate destructive cellular immune responses against transduced (infected) target cells; and are not associated with any human disease (p. 4281 ¶1).
MPEP 2144 (II) states: “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more 
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the (adenovirus) viral vector taught by Rabbani comprising the nucleic acid sequence encoding sTGFβR2 with an AAV viral vector taught by Dai to increase the safety profile of the gene transfer vector and to avoid a host-mediated immune response to the adenovirus vector. 
A practitioner would have a reasonable expectation of success in doing so as Dai demonstrates the ordinary skill known in the art, prior to the time of filing the instant application, needed to construct such AAV vectors for gene transfer applications. Furthermore, the practitioner’s expectation of success would be reasonable as the genes of interest, i.e. sTGFβR2 and FGF21 would have the same function and application as taught in the prior art.
In regard to the further limitation of claim 205 wherein the AAV vector is derived from an AAV serotype selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAVIO, AAV, 11, AAV12, AAV2.5, and AAVrh1O.XX viral vectors, Dai teaches 11 AAV serotypes and specifically evaluated gene transfer capability of several construct (rAAV1, rAAV2, rAAV5, rAAV6 and rAAV8; p.4282 final ¶).
Dai made the following observations regarding finding the optimal recombinant adeno-associated virus (rAAV) serotypes for efficient as well as tissue specific transduction (Abstract, p. 4280). 
All of the selected rAAV serotypes were able to infect target cells and gave rise to eGFP expression and VEGF secretion. (Dai thus teaches that transgenes of choice were effectively transferred and expressed and maintained expected properties.)
rAAV2 was superior for efficient transduction of rat chondrocytes. 
rAAV1 was most efficient when introduced into UMR 106 cell line.
rAAV5 yielded the highest infection efficiency in BMSCs. 
Differences in receptor binding in different oral tissues and transduction pathways suggest rAAV based hybrids have various transduction efficiencies and can efficiently target different tissues.

Thus, Dai demonstrates that one of ordinary skill in the art had the requisite knowledge and tools to construct and determine the best AAV serotype vector for various cell or tissue specific applications and for delivering functional genes of interest including secreted and cell-associated cargos before the time of filing the instant application.

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu—Dai—KAPPAS—MITROPHANOUS 
Claims 199 and 208-209 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (2003), MORIN (WO2016065326A2), ELLISON (US20140213512A1), KIM (WO2016114633A1), Yata (2002), Mehal (2015), and Xu (2016) as applied to claims 199 and 208 above, and further in view of Dai (2007), KAPPAS (US20030072938A1, publ. 17 April 2003), and MITROPHANOUS (US20050002907A1, publ. 6 January 2005).
With regard to the base claims 199 and 208, Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu teach or obviate a composition comprising a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein (Rabbani) and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein (KIM and ELLISON), wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for 
Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu do not teach compositions wherein the Ig Fc domain comprises at least 90% sequence identity to SEQ ID NO: 27.
In regard to the further limitation of claim 209 as it pertains to SEQ ID NO: 27 a nucleotide sequence comprising a woodchuck post-transcriptional regulatory element (WPRE), Dai teaches viral vector constructs comprising a WPRE regulatory element operably linked to a transgene of interest (Fig 1), thus demonstrating that the WPRE nucleic acid sequence and means for incorporating the sequence into gene transfer vectors for enhanced expression of the upstream transgene was known and practiced in the art prior to the time of filing the instant application; see also, for example, sequence search results in IFW, 14 MAY 2021; 20210513_133711_us-16-302-865-27.rnpbm, RESULT 1 Sequence 1 in Application US/10202457; KAPPAS (US20030072938A1), and RESULT 2; Sequence 5 in Application US/10873573; MITROPHANOUS (US20050002907A1). KAPPAS and MITROPHANOUS teach gene transfer, viral vectors comprising a WPRE that share 100% identity—which is at least 90% identical— to instant SEQ ID NO: 27. Furthermore, KAPPAS and MITROPHANOUS explicitly teach what was known in the prior art, before the time of filing the instant application, that a WPRE post-transcriptional regulatory sequence can enhance gene stability and/or expression of the upstream gene of interest in viral vectored expression systems (KAPPAS, Abstract and [0012]; MITROPHANOUS [007]). 

Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to modify the viral vector taught by Rabbani comprising the nucleic acid sequence encoding sTGFβR2-Fc by introducing a WPRE downstream of the Fc-domain coding region in order to enhance expression of the sTGFβR2-Fc fusion 
A practitioner would have a reasonable expectation of success in doing so as Dai demonstrates the ordinary skill known in the prior art needed to construct such vectors for gene transfer applications. Furthermore, a practitioner’s expectation of success would be reasonable as the elements would have the same function and application as taught in the prior art for gene transfer vectors encoding sTGFβR2 and FGF21 for use in combination therapy in treating relevant age-related diseases (e.g. fibrosis of the liver, lungs, or kidneys). 

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu—GUO
Claims 199 and 207 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (2003), MORIN (WO2016065326A2), ELLISON (US20140213512A1), KIM (WO2016114633A1), Yata (2002), Mehal (2015), and Xu (2016) as applied to claims 199 above, and further in view of GUO (CN103665166-A, publ. 26-MAR-2014).
With regard to the base claim 199, Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu teach or obviate a composition comprising a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 protein for use in the treatment of an age-related fibrotic condition of the liver (and/or lungs).
In regard to claim 207, as it pertains to SEQ ID NOs: 10 and 11 (a nucleotide sequence encoding a Canis lupus familiaris IgFc and an amino acid sequence of a Canis lupus familiaris  IgFc polypeptide, respectively) and a sTGFβR2 protein that comprises at least 90% sequence identity to the recited SEQ ID NOs, Rabbani teaches a viral vector comprising a nucleic acid sequence encoding a sTGFβR2-IgFc polypeptide. Rabbani thus exemplifies prior art knowledge of a nucleotide sequence and the corresponding amino acid sequence for a human IgFc gene and its encoded polypeptide, respectively.
Rabbani does not teach a Canis lupus familiaris IgFc nucleotide or amino acid sequence. 
However, the Canis lupus familiaris IgFc nucleotide sequence and amino acid sequence were know and taught by the prior art before the time of filing the instant application.
In regard to SEQ ID NO: 10, GUO (CN103665166-A; see sequence search results in IFW, 14 MAY 2021; 20210513_133710_us-16-302-865-10.rng; RESULT 15) is drawn to a novel canine interferon fusion protein useful for preparing an antiviral medicine that comprises a canine interferon and a canine immunoglobulin Fc fragment. The invention provides a nucleotide sequence encoding a Canis lupus familiaris immunoglobulin G (IgG) Fc region (SEQ ID NO: 3) which can be used in the invention for preparing said fusion protein that shares 99.1% identity—which is at least 90% sequence identity—with instant SEQ ID NO: 10. (See also, sequence search results in IFW, 14 MAY 2021; 20210513_133710_us-16-302-865-10.rge; RESULT 1: Tang L, et al. (2001) for the cloning and characterization of cDNA encoding canine immunoglobulin gamma chain that shares 100% identity to instant SEQ ID NO: 10.)
In regard to SEQ ID NO: 11, GUO (CN103665166-A; sequence search results in IFW, 14 MAY 2021; 20210513_133658_us-16-302-865-11.rag; RESULT 1) teaches expression vectors Canis lupus familiaris that share 100% identity—which is at least 90% sequence identity—to instant SEQ ID NO: 11 (SEQ ID NO: 4, claim 4). 
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the IgG-Fc element of Rabbani with the known nucleotide sequence element taught by GUO (for canine IgG-Fc) for generating viral vector constructs encoding a canine sTGFβR2-Fc fusion polypeptide, and a practitioner would have a reasonable expectation of success in doing so as the elements would have the same Fc-fusion peptide structure and function(s) as taught in the art for stabilizing the pharmacological half-life of the fusion polypetide (see GUO, Summary of the Invention, ¶1).  

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu—DE ROMEUF
Claims 199 and 207 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (2003), MORIN (WO2016065326A2), ELLISON (US20140213512A1), KIM (WO2016114633A1), Yata (2002), Mehal (2015), and Xu (2016) as applied to claim 199 above, and further in view of DE ROMEUF (US20090053233A1, publ. 26 February 2009).
With regard to the base claim 199, Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu teach or obviate a composition comprising a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 protein for use in the treatment of an age-related fibrotic condition of the liver (and/or lungs).
In regard to claim 207 as it pertains to SEQ ID NO: 17 a nucleotide sequence comprising a hEF1a promoter, Rabbani teaches a vector comprising a nucleic acid encoding a sTGFβR2 sequence operably linked to a CMV promoter. ELLISON teaches a viral vector encoding/expressing a FGF21 polypeptide operably linked to a promoter, including embodiments comprising an EF1-alpha promoter.
Rabbani and ELLISON do not teach a specific human EF1a promoter sequence comprising SEQ ID NO: 17, but such nucleotide sequences for EF1a promoters would be known to one of ordinary skill in the art before the time of filing of the instant application. And one of ordinary skill in the art would know the methods necessary to generate the vectors demonstrated by ELLISON that could comprise an EF1a-promoter for expressing an operably linked transgene (e.g. sTGFβR2 or FGF21). 
DE ROMEUF (US20090053233A1, publ. 26 February 2009) demonstrates that the human EF-1 alpha promoter (hEF1-a) nucleotide sequence was know and taught by the prior art before the time of filing the instant application and teaches vectors comprising the hEF1a promoter for transgene expression from a vector ([0106], [0108], and claims 19-20; SEQ ID NO: 12 and SEQ ID NO: 18) that shares 100% identity—which is at least 90% sequence identity—to instant SEQ ID NO: 17 (see also sequence search results in IFW, 14 MAY 2021; 20210513_133711_us-16-302-865-17.rnpbm, RESULTs 9 and 11; Sequences 12 and 18 in Application US/11793138).
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the promoter taught by Rabbani (CMV) with a known EF1a promoter disclosed by ELLISON (EF1a promoter) and more specifically a hEF1a promoter taught by DE ROMEUF for generating viral vector constructs wherein a nucleic 

Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu—Kim
Claims 199, 208-209, and 211 are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani (2003), MORIN (WO2016065326A2), ELLISON (US20140213512A1), KIM (WO2016114633A1), Yata (2002), Mehal (2015), and Xu (2016) as applied to claims 199 and 208 above, and further in view of Kim (Kim JH, et al. PLoS One, 2011 Apr 29;6(4):e18556).
With regard to the base claim 199 and 208, Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu teach or obviate a composition comprising a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2-Fc protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21-Fc protein, wherein the first and/or second nucleic acid is operably linked to a regulatory sequence for expression of the sTGFβR2-Fc and/or FGF21-Fc protein for use in combination treatment of an age-related fibrotic conditions of the liver (and/or lungs).
Rabbani—MORIN—ELLISON—KIM—Yata—Mehal—Xu do not teach a single viral vector comprising a nucleic acid encoding sTGFβR2-Fc and FGF21-Fc proteins or regulatory elements for expressing two gene products from a bi- or polycistronic gene construct.
In regard to claims 199 and 208, Kim (2001) teaches that when expression of more than one gene is required in cells, various strategies are employed to construct bicistronic or Thosea asigna virus and porcine teschovirus-1 in three commonly used milieus: human cell lines, zebrafish embryos and adult mice. Kim demonstrated that among the four 2As evaluated, the one derived from porcine teschovirus-1 (P2A) had the highest cleavage efficiency in all the contexts examined and thus teaches application of use of the P2A when high-efficiency bicistronic or polycistronic expression is required (or desired) from a single vector (Abstract).
Thus, Kim not only demonstrates the knowledge of one skilled in the art before the time of filling the instant application to construct expression cassettes encoding genes linked by means of 2A or IRES elements for co-expression of two polypeptides from a single vector construct but also demonstrates the use of the P2A and its superior cleavage-efficiency in a variety of biological systems for expression of two genes from a single vector construct. 
In regard to the further limitation of claim 209 as it pertains to SEQ ID NO: 20, a nucleotide sequence comprising a porcine teschovirus 2A sequence, Kim teaches the superior cleavage-efficiency of P2A in a variety of biological systems for expression of two genes from a single vector construct but does not teach the specific sequence of instant SEQ ID NO: 20.
However a P2A sequence sharing at least 90% sequence identity with SEQ ID NO: 20 was known in the art, before the time of filing the instant application; see sequence search results in IFW, 14 MAY 2021; 20210513_133710_us-16-302-865-20.rge, RESULT 10: cloning vector phEF1a-TagBFP-2A-Gal4VP16-FF5 Direct Submission (03-SEP-2014), 6178..6243 /note="2A" 100% identity to SEQ ID NO:20 (1-66); RESULT 12: cloning vector pCAG-rtTA-2A-Gal4VP16 Direct Submission (03-SEP-2014), 6748..6813 /note="2A" 100% identity to instant SEQ ID NO: 20 (1-66; see attached alignments/NPL).
MPEP 2144 (II) states: “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). Kim clearly demonstrates the superior effect of use of the P2A element for co-expression of two genes from a bicistronic gene construct.
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to modify the viral vector taught by Rabbani comprising the nucleic acid sequence for expressing sTGFβR2-Fc by combining the known element of a P2A nucleic acid sequence (with 100% identity—which is at least 90% sequence instant c. 199 and 208). 
A practitioner would have a reasonable expectation of success in constructing a viral vector comprising a first nucleic acid sequence encoding an sTGFR2-Fc protein (as per Rabbani) and a second nucleic acid sequence encoding an FGF21 (or FGF21-Fc) protein (as per KIM and/or ELLISON), wherein the first and second nucleic acid sequences are operably linked via a polycistronic element (IRES or 2A element, as per Kim (2011)) (instant c. 211); wherein the (polycistronic element is a P2A element that shares at least 90% identity to instant SEQ ID NO: 20; instant c. 209) as Kim clearly demonstrates the skill of a practitioner in constructing such vectors and motivation for the use of the P2A element that would provide the greatest efficiency in expressing the two gene products from a bicistronic vector. Furthermore, the elements would have the same function and application as taught in the prior art even though combined for (co-delivery and) coexpression of the operably linked polypeptides/therapeutic proteins.
Possible Allowable Subject Matter
SEQ ID NO: 5 (claim 207) is a nucleotide sequence encoding a Canis species sTGFβR2 gene with a mouse/human secretion signal, and appears free of the prior art. The sequence search results (see IFW, search results filed 14 May 2021) indicate unique residues outside the .
Conclusion
	Claims 199-213 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (Kumar R, et al. Vet World. 2015 Feb;8(2):147-55) teaches the pAdtrack-CMV vector used to produce the pAdtrack-CMV/TRβII-IgG1 Fc plasmid (Rabbani, et al. 2003) comprises the CMV promoter and SV40 polyA regulatory elements operably linked to the transgene of interest (e.g. TRβII-IgG1 Fc fusion polypeptide gene in Rabbani’s study; Kumar p. 149 ¶2).
Nishioka teaches replication-defective adenoviral vectors expressing an entire extracellular domain of the type II human TGF-β receptor (i.e. a sTGFβR2 protein) fused to the Fc protein of human IgG1, under the control of a promoter comprising a cytomegalovirus enhancer and a chicken beta-actin promoter (p. 1236 ¶3), and in furthering the work of Rabbani, demonstrated histopathologically that active TGFβ1 expression, myofibroblast proliferation, macrophage/monocyte infiltration, and fibroproliferation in irradiated lungs of rats that was markedly increased 8 weeks after irradiation was significantly reduced with pretreatment of rats with the adenoviral vector expressing the sTGFβR2-Fc that adsorbed TGFβ and inhibited TGFβ activity.  Nishioka suggested that gene therapy with an adenoviral vector expressing a soluble TGF-β receptor could be effective for the amelioration of radiation-induced fibrosis in the lungs and other vital organs (p. 1240 ¶1).
Piek (Piek A, et al. Heart Failure Reviews; 2016 Mar 1;21(2):199-211) teaches that TGFβ1 overexpression resulted in atrial fibrosis in animal models and inhibition of TGFβ signaling has been shown to reduce fibrosis in animal models of cardiac remodeling and to preserve cardiac function. Piek also teaches that TGFβ stimulates fibrosis via: fibroblasts to myofibroblasts transition (FMT), epithelial mesenchymal transition (EMT) and endothelial mesenchymal transition (EndoMT) (p. 202).
BOETTCHER (US9006400B2; publ. 14 April 2015) discloses expression vectors for in vitro FGF21-Fc expression which include expression control sequences, such as an origin of replication, a promoter (e.g. SV40, adenovirus, bovine papilloma virus, CMV, RSV, etc.), an enhancer, and necessary processing information sites, such as ribosome binding sites, RNA splice sites, polyadenylation sites (e.g. SV40 and bGH polyA), and transcriptional terminator sequences (col 32 lns 48-52). Vectors containing the polynucleotide sequences of interest 
Tang, et a. (Tang L, Sampson C, Dreitz MJ, McCall C. Cloning and characterization of cDNAs encoding four different canine immunoglobulin γ chains. Veterinary immunology and immunopathology. 2001 Aug 10;80(3-4):259-70) teaches cloning and characterization of cDNA encoding canine immunoglobulin gamma chain (including a hinge region) that shares 100% identity to instant SEQ ID NO: 10.
DIEFENBACHER (US20080262004A1; publ. 23 October 2008) teaches potential therapeutic effects in treating— with TGFB1 inhibitors—a number of fibroproliferative diseases identified with TGFβ1 over production, including diseases such as, kidney disorders associated with unregulated TGF-β activity and excessive fibrosis including glomerulonephritis (GN), other renal conditions include diabetic nephropathy, renal interstitial fibrosis, renal fibrosis in transplant, collagen vascular disorders including progressive systemic sclerosis, lung fibroses including idiopathic pulmonary fibrosis, and interstitial pulmonary fibrosis and the broad general categories of chronic conditions such as fibrosis of the kidney, lung and liver and more acute conditions such as dermal scarring and restenosis. 
BORDER (US5824655A; publ. 20 October 1998) teaches deleterious accumulation of extracellular matrix that underlies the development of tissue fibrosis and the link with diabetes and progressive kidney failure as well as a method for reducing deleterious accumulation of TGFβ1-induced extracellular matrix by administering TGFβ1 inhibitors, e.g. a nucleic acid encoding a TGFβ-specific inhibitory agent or active fragment thereof, including, for example, members of the decorin family of proteoglycans, …  TGFβ-specific receptors, … and antibodies specific for TGFβ and discloses delivery via viral vectors including AAV vectors.
PHILIP (US10882894B2; priority date US provisional 62/203,469, filed on 11 August 2015) provides peptidic TGFβ antagonists capable of inhibiting TGFβ signaling and disrupting the biochemical events that promote fibrosis and the epithelial-mesenchymal transition. 
HERRERÍAS (US20100222280A1; publ. 2 September 2010) teaches peptides (and delivery of DNA encoding said peptides via viral vectors) as inhibitors of the biological activity of TGFβ1 through direct binding to TGFβ1 and use of such peptides in the treatment of diseases or pathological alterations based on excessive or deregulated TGFβ1 expression, e.g., liver fibrosis, pulmonary fibrosis, etc.
CHEN (WO2015157469A9; publ. 15 November 2015) teaches that a polypeptide functional fragment of Collagen 7 maintains the ability to bind to TGFβ1 and inhibit profibrogenic TGF-β1 and TGF-β2 activity implicating a role of TGF-β1 in fibrosis.  
DAVIES (WO2006116002A2; publ. 2 November 2006) teaches that preclinical and clinical data indicate that TGFβ1 is a major causative agent of matrix protein deposition in interstitial fibrosis, and is linked to numerous associated fibrotic disease states, such as renal fibrosis—a symptom common to chronic renal disease (CRD), characterized by chronic renal failure correlated with progression to late stage renal disease, which can lead to 
CEZANNE (WO2007079820A1; publ. 19 July 2007) teaches that for fibrotic diseases, diabetic nephropathy and glomeronephritis, it could be demonstrated that TGFβ renal cell hypertrophy and the pathogenic accumulation of the extracellular matrix conveys and that the interruption of the TGFβ-signaling by means of a treatment with anti-TGFβ antibodies prevents expansion of the mesangial matrix and progressive decrease in the function of the kidney and reduces established lesions of the diabetic glomerulopathy in diabetic animals. CEZANNE further teaches that TGFβ also plays an important role in liver fibrosis via activation of the hepatic stellate cells into myofibroblasts and that the main producer of the extracellular matrix in the context of the development of liver cirrhosis is stimulated by TGFβ1.
GABAZZA (CA2813163A1; publ. 19 April 2012) disclosed invention relates to a therapeutic agent, i.e. a small interfering RNA (siRNA) targeting a gene encoding transforming growth factor TGFβ1 and a pharmaceutical containing the siRNA for preventing or treating (pulmonary) fibrosis. 
Lin (Lin HY, et al. Journal of Biological Chemistry; 1995 Feb 10;270(6):2747-54) teaches sTGFBR2 is a soluble receptor of TGFβ1 and binds directly to TGFβ1.
Lijnen (Lijnen PJ, et al. Molecular Genetics and Metabolism; 2000 Sep 1;71(1-2):418-35) teaches the role of TGFβ1 in induction of cardiac fibrosis.
Hills (Hills CE, et al. American Journal of Nephrology; 2010;31(1):68-74) teaches TGFB1’s role in epithelial-to-mesenchymal cell transformation (EMT), i.e. the trans-differentiation of tubular epithelial cells into myofibroblasts, underlying progressive chronic kidney disease in diabetes, resulting in fibrosis.
Dobaczewski (Dobaczewski M, et al. Journal of Molecular and Cellular Cardiology; 2011 Oct 1;51(4):600-6) cites several investigations that have demonstrated the fibrogenic and hypertrophic actions of endogenous TGF-β may be involved in the pathogenesis of cardiomyopathic conditions, and confirms a correlation by demonstrating heterozygous TGF-β1+/− mice were protected from the development of aging-associated cardiac fibrosis and diastolic dysfunction. 
 Liu (Liu SQ, et al. Comprehensive Physiology; 2015 Jan 17;5(1):167-92) teaches co-administration of FGF21, with other liver-derived cardioprotective factors (e.g. AGP2 and TFF3) and demonstrates the role of FGF21 (e.g. Fig 8), and the synergistic effects of FGF21 in combination, for cardioprotective effect(s) (Fig 2A-B). 
 Gimeno (Gimeno RE, et al. Trends in Endocrinology & Metabolism; 2014 Jun 1;25(6):303-11) who teaches that FGF21 is a circulating protein with pleiotropic metabolic actions and that pharmacological doses of FGF21 produce anti-diabetic, lipid-lowering, and weight-reducing effects in rodents and also teaches that available therapies for diabetes or obesity produce modest efficacy and are usually used in combination with agents targeting cardiovascular risk factors. Gimeno suggests diabetic or metabolic disorders treated with combination of FGF21 and agents targeting cardiovascular risk factors.
Furler (Furler S, et al. Gene Therapy; 2001 Jun;8(11):864-73) teaches AAV vectors containing foot and mouth disease virus 2A sequence or an internal ribosome entry site (IRES) sequence of encephalomyocarditis virus for co-expression of two or more genes from a single viral vector, for example, to achieve maximal therapeutic efficacy wherein the AAV vectors also comprise a CMV (constitutive) promoter operably linked to the genes of interest and a SV40 polyadenylation sequence in the 3’UTR. (Abstract and Fig. 1a-h, p. 865). 
Itoh (Itoh N, et al. Frontiers in Physiology; 2013 Sep 6;4:247) teaches actions of FGF21 in glucose- and lipid-metabolism, in prevention of cardiac hypertrophy (by activating MAPK signaling through FGFR1c and co-receptor β-Klotho), and in therapeutic applications for reversing cardiac hypertrophy in FGF21-knockout mice and in cultured cardiomyocytes (p. 3 ¶2-3).
Kharitonenkov (Kharitonenkov  A, et al. Molecular Metabolism; 2014 Jun 1;3(3):221-9) teaches that extending the pharmacological half-life of FGF21 has been recognized in the prior art as a challenge for its use in applications for gene therapy; whereas the fusion of FGF21 with an immunoglobulin Fc domain has been identified as a potential solution for extending FGF21 pharmacological half-life in vivo.
Gray (Gray, S.J., et al. Human Gene Therapy, 2011; 22(9), 1143-1153) teaches rAAV vectors comprising CAGGS and/or CMV (constitutive) promoter(s) and an SV40 polyA (p. 1144 ¶2-5 and Table 1) and at least one AAV9 (serotype 9).
Wu (Wu Z, et al. Molecular Therapy; 2008 Feb 1;16(2):280-9) teaches optimization of gene expression and delivery in rAAV vectors (and particles) by addition of cis-acting elements in the rAAV vectors including: a CMV enhancer/CBA promoter, liver specific TH-globulin promoter, and basic albumin promoter and bovine growth hormone pA and rabbit β-globin poly A (See Table 1 and Figure 2, p. 282) and also teaches a variety of AAV serotypes for selection and use in optimization of gene expression and delivery (p.280 ¶3, e.g. AAV2 and AAV8).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                                   
/KEVIN K HILL/Primary Examiner, Art Unit 1633